DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.

Response to Arguments
Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues pages 20-21 that Kirchhoff does not teach the claimed invention but instead teaches a softswitch and an MSC that forwards the call to the softswitch and determines subscriber account information then transfers to a single destination number. 

Examiner’s Response: Applicant's arguments filed 6/21/2020 have been fully considered but they are not persuasive. Examiner notes that Applicant only argues the use of a softswitch in directing a call to a single destination number. Examiner asserts that the cited portions of Kirchhoff teach the subscriber making a call to a merchant, wherein the merchant may comprise several agents that may receive that call simultaneously, each agent associated with a single number. The call is eventually routed to a single destination, but the process of determining the destination involves a call hunting process using round-robin or random selection. See Column 9 ll 1-26 where calls from users placed to merchant via softswitch, and multiple agents are associated with the merchant number thus the call can 
Under broadest reasonable interpretation, the MSC of the wireless network in Kirchhoff appears to at least anchor and route a call as the claim recites no more detail on these steps that distinguish the MSC of the claim from a conventional MSC as in Kirchhoff. Examiner further notes however that the softswitch could also be cited to support the claimed MTSO. There is no language in the claim specifying the MTSO as fundamentally different from a softswitch and these are not terms in the art corresponding to specific structures thus the softswitch of Kirchhoff could also be considered the MTSO.

Applicant’s Argument: Applicant argues page 25-28 that Hamilton describes a PBS coupled with a mobile terminal to operate as an access point. Hamilton does not disclose a base station configured with audio I/O configured to pass the call to a telephone. The functionality of the PBS is limited 
Examiner’s Response: Applicant’s arguments with respect to claim 1 have been considered but they are not persuasive. Examiner considers the combination of the PBS 102 and mobile device 104 together as the base station as the combination allows for the functionality of the base station. The claims do not recite language restricting a base station having this structure as disclosed in Hamilton, thus the reference supports the claim of a base station. Furthermore, the base station combination device in Hamilton is configured to exchange calls to a wired telephone as in ¶0030 signals passed through a landline wire. The combination, as specified below, would have been obvious as any of the wireless devices in a scenario e.g. as in Kirchhoff can be substituted with the base station of Hamilton without altering the intended outcome of the invention of Kirchhoff and Hamilton indicates this implementation improves wireless voice and data communications ¶0003. Applicant’s argument that the base station would be limited if the mobile device is not coupled is not persuasive because the combination of the modules 102 and 104 are taught to provide the functions claimed as in Hamilton, the reference clearly showing that these two devices are supposed to be physically connected to form a single unit. Any base station can be disassembled and thus limited in its functionality when essential components are remove and thus it is not persuasive to argue that the device does not support the claimed base station because it can be disassembled and lose its capabilities.
Furthermore, the pertinent details of the wireless network are disclosed in Kirchhoff in the previous rejection and in the newly cited references below, these being wireless network according to convention and widely-used techniques, thus the device of Hamilton, which is capable of operating with a wireless network 106, could replace any wireless end device of Kirchhoff and achieve a reasonable expectation of success in operating with a wireless network comprising the mobile switching office implementing the wireless number.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, 13, 15-16, 28, 35-37, 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the N number of lines" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. This is recited before Applicant defines “an N number of lines” thus rendering the claim and its dependent claims indefinite. Examiner notes that in amending the claim, this term was placed before “an N number of lines,” and Applicant should simply recite “an” instead of “the” in the cited lines and further change the succeeding “an N number of lines” to “the N number of lines.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1,  11,  26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (“Kirchhoff”) (US 8401163 B1) in view of Hamilton (US 20090059836 A1) and Paine et al. (“Paine”) (US 20040198236 A1).

Regarding claim 1, Kirchhoff teaches:
A wireless call hunting system, the wireless call hunting system comprising: a plurality of wireless devices each utilizing at least one data transmission protocol comprising a wireless protocol [wireless lines see column 20 ll 18-65 mobile devices considered wireless lines, Figure 1 wireless network 112 thus considered according to a protocol]; a wireless carrier system implemented by a wireless carrier configured to receive an incoming call to a wireless number [Figure 1 shows a system implementing a wireless carrier see wireless network with MSC 112, and column 6 ll 54-60, column 8 ll 63-col 9 ll 1-26 system to implement routing a call to a merchant via wireless]; 
the wireless carrier system further configured to implement an N number of lines that are associated with the wireless number [Column 9 ll 1-26 calls from users placed to merchant via a wireless phone associated with agents, and Column 20 ll 18-65, a plurality of agents corresponding to a plurality of wireless phones i.e. lines, wherein the lines may be wireless lines see column 20 ll 18-28 mobile devices considered wireless lines], each of the N number of lines being associated with one of the plurality of wireless devices, and N comprises a whole number greater than two [Column 20 ll 1-65 teaches multiple agents each agent comprising a mobile device that can be reached when calling the merchant number considered N wireless lines and wireless devices]; 
the wireless carrier system further configured to receive an incoming call to the wireless number through a mobile telephone switching office that is configured to anchor and route the incoming call to the wireless number that includes the N number of lines [Column 20 ll 18-65 call routing performed in which incoming call is received at merchant number, and see Figure 1 caller on mobile phone via wireless network 112 wherein call routed via wireless network see also Figure 2A column 6 ll 54-67 call routed over wireless network to merchant , column 8 ll 63-67 indicates wireless network routing the call to merchant i.e. agents considered the MSC anchoring incoming call to the wireless number of enterprise i.e. merchant, and Column 20 ll 18-65 call routed to an agent and if agent is busy, route to an agent that is not currently busy i.e. is available of the plurality of wireless lines associated with wireless number of merchant]];
the wireless carrier system further configured to determine if one or more of the N number of lines of the wireless number are busy [Column 20 ll 18-65 call routing performed, call hunting process in which calls routed to agent, an unavailable agents are skipped thus line determined busy]; 
the wireless carrier system further configured to determine if one or more of the N number of lines of the wireless number are available [Column 20 ll 18-65 call routed to an agent and if agent is busy, route to an agent that is not currently busy i.e. is available]; 
the wireless carrier system further configured to prevent connecting to one or more of the N number of lines of the wireless number that are busy [Column 20 ll 18-65 lines i.e. agents on calls not given new call as determined unavailable]; 
and the wireless carrier system further configured to connect to one of the N number of lines of the wireless number that is not busy by connecting the incoming call to the wireless number through a wireless network to the one of the plurality of wireless devices associated with the one of the N number of lines of the wireless number that is not busy utilizing at least one data transmission protocol comprising at least a wireless protocol [Column 20 ll 18-65 lines that are available to an agent is used for taking the call, the call routed e.g. through wireless network see Figure 1 caller on mobile phone via wireless network 112 wherein call routed via wireless network see also Figure 2A column 6 ll 54-67 call routed over wireless network to merchant , column 8 ll 63-67, wireless network conforming to a protocol] and
wherein the incoming call connects to the one of the plurality of wireless devices associated with the one of the N number of lines of the wireless number that is not busy in response to the mobile telephone switching office routing the incoming call to the one of the N number of lines of the wireless number that is not busy [Figure 1 caller on mobile phone via wireless network 112 wherein call routed via wireless network see also Figure 2A column 6 ll 54-67 call routed over wireless network to merchant , column 8 ll 63-67 indicates wireless network routing the call to merchant i.e. agents considered the MSC anchoring incoming call to the wireless number of enterprise i.e. merchant, and Column 20 ll 18-65 call routed to an agent and if agent is busy, route to an agent that is not currently busy i.e. is available] 
and wherein at least one of the plurality wireless devices comprises a station with an audio input/output device further configured with a transceiver configured to connect to the mobile telephone switching office utilizing at least one data transmission protocol  [Column 20 ll 1-28 agent may have a mobile device known to comprise audio input/output and transceiver, col. 9 ll 1-26 destination of calls going to mobile phone and see Figure 1 mobile devices, and wherein wireless network thus according to a transmission protocol see Figure 1];
wherein the transceiver is configured to transmit and receive data using the at least one data transmission protocol in order to receive the incoming call [Column 20 ll 1-28 agent may have a mobile device known to comprise audio input/output and transceiver, col. 9 ll 1-26 destination of calls going to mobile phone from wireless network col 6 ll 54-67 and col 8 ll 65-67 considered transmission protocol],
wherein the incoming call originates from one of the following: a call placed on a public switch telephone network, a call placed over a wireless network, and a call placed over a Voice over Internet Protocol network [Figure 1 shows customer includes mobile phone column 4 ll 34-49]; and wherein the wireless carrier system is configured to randomly distribute incoming calls to the wireless number to each of the N number of lines of the wireless number associated with one of a plurality wireless devices [Column 20 ll 1-28 calls distributed to agents using call hunting procedures, column 17 ll 55 – col 18 ll 5, call hunt may randomly route calls to available agents i.e. available lines].
Kirchhoff teaches a wireless terminal but does not teach it is a base station.
Hamilton teaches wherein at least one of the plurality wireless devices comprises a wireless base station configured with an audio input/output device having a wired connection to a telephone and the wireless base station further configured with a transceiver configured to connect to the mobile network to receive the incoming call and pass the incoming call from the wireless base station to the telephone [Figure 1-2, ¶0010-25, device 102 coupled with device 104 creates the base station as claimed, wherein 104 comprises audio input/output, and also component 102 comprises port 128 in Figure 2 which can process and communicate voice information considered audio input/output to a landline connected via wire ¶0028-30, wherein attached device 104 connects via GSM transceiver ¶0012-13, ¶0030 signals received from network at 104/102 passed via landline cord to the telephone], wherein the audio input/output device of the wireless base station is further configured to generate audio for the incoming call received by the wireless base station for the telephone [Hamilton Figure 1-2, ¶0010-25, device 102 coupled with device 104 creates the base station as claimed, wherein 104 comprises audio input/output, and also component 102 comprises port 128 in Figure 2 which can process and communicate voice information considered audio input/output to a landline connected via wire ¶0028-30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the devices in Kirchhoff to be a base station integrated with a telephone as in Hamilton. Kirchhoff teaches wireless devices but does not expressly teach a base station integrated with a telephone via landline. Hamilton teaches having the coupled arrangement as in Figure 1 addresses the need for improving wireless voice and data communications ¶0003 and thus would have been a simple substitution of parts to replace any of the wireless devices in Kirchhoff with that of Hamilton without altering the intended outcome of the invention as Kirchhoff already teaches device interacting with wireless devices via MSCs as in Figure 1 using call hunting via a pilot number, and such a modification to the wireless devices of Kirchhoff such as the base station of Hamilton would not have destroyed the system of Kirchhoff.

Hamilton teaches a wireless network utilizing at least one data transmission protocol comprising at least one of the following: 3G, 4G, 5G, Long Term Evolution (LTE), and Global System for Mobile Communications (GSM), thus meaning the wireless network comprising mobile telephone switching office   utilizing at least one data transmission protocol comprising at least one of the following: 3G, 4G, 5G, Long Term Evolution (LTE), and Global System for Mobile Communications (GSM) and wherein the transceiver of the wireless base station includes a wireless antenna and the transceiver connects to the mobile telephone switching office of the wireless network utilizing at least one data transmission protocol comprising at least one of the following: 3G, 4G, 5G, Long Term Evolution (LTE), and Global System for Mobile Communications (GSM) [Hamilton ¶0010-13 wherein transceiver uses 3G GSM to connect to network via antenna, thus the wireless network conforms to GSM or 3G, this reference teaching that cellular networks may conform to 3G, GSM],
and the transceiver is configured to transmit and receive data using the at least one data transmission protocol in order to receive the incoming call and pass the incoming call from the wireless base station to the telephone [Hamilton wherein attached device 104 connects via GSM transceiver ¶0010-13, ¶0030 signals received from network at 104/102 passed via landline cord to the telephone].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the devices in Kirchhoff to be a base station integrated with a telephone as in Hamilton. Kirchhoff teaches Figure 1wireless networks MSC devices for routing calls from landlines to wireless devices but does not specify the protocol. It would have been obvious to specify that the transceiver in a wireless network of Kirchhoff is 3G or GSM operable with a GSM network as in Hamilton as it would have been a simple substitution of parts to replace the unspecified wireless network of Kirchhoff with a GSM network as Hamilton indicates the devices may work with any wireless network ¶0012 and is in accordance with the goal of improving wireless voice and data communications ¶0003.
Kirchhoff-Hamilton teaches processing audio data but does not expressly teach a dial tone for the landline.
[¶0014-17, a dial tone generated for base unit 14, considered generated for telephone 12 as it is sent to remote device 22 for initiating a call for the line 12 to line 24].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the capability of a dial tone generation. Kirchhoff -Hamilton teaches a base station but does not teach a dial tone. It would be obvious to modify the base station of Hamilton by including a dial tone generation step in order to indicate a call may be placed and provide a remote and mobile source of " dial tone" ¶0006, ¶0014-17.


Regarding claim 11, Kirchhoff teaches:
A wireless call hunting method, the wireless call hunting method comprising: implementing a plurality of wireless devices each utilizing at least one data transmission protocol comprising a wireless protocol [wireless lines see column 20 ll 18-65 mobile devices considered wireless lines, Figure 1 wireless network 112 thus considered according to a protocol];
receiving an incoming call to a wireless number with a wireless carrier system implemented by a wireless carrier through a mobile telephone switching office that is configured to anchor and route the incoming call to the wireless number that includes the N number of lines [Figure 1 shows a system implementing a wireless carrier see wireless network, and column 6 ll 54-60, column 8 ll 63-col 9 ll 1-26 system to implement routing a call to a merchant, Column 20 ll 18-65 call routing performed in which incoming call is received at merchant number, and see Column 20 ll 18-65 call routing performed in which incoming call is received at merchant number, and see Figure 1 caller on mobile phone via wireless network 112 wherein call routed via wireless network see also Figure 2A column 6 ll 54-67 call routed over wireless network to merchant , column 8 ll 63-67 indicates wireless network routing the call to merchant i.e. agents considered the MSC anchoring incoming call to the wireless number of enterprise i.e. merchant, and Column 20 ll 18-65 call routed to an agent and if agent is busy, route to an agent that is not currently busy i.e. is available]; 
[Column 20 ll 18-65, a plurality of agents corresponding to a plurality of lines, wherein the lines may be wireless lines see column 20 ll 18-28 mobile devices considered wireless lines], each of the N number of lines being associated with one of the plurality of wireless devices, and N comprises a whole number greater than two [Column 20 ll 18-65 teaches multiple agents each agent comprising a mobile device that can be reached when calling the merchant number considered N wireless lines and wireless devices]; 
determining if one or more of the N number of lines of the wireless number is busy with the wireless carrier system [Column 20 ll 1-65 call routing performed, call hunting process in which calls routed to agent, an unavailable agents are skipped thus line determined busy]; 
determining if one or more of the N number of lines of the wireless number are available with the wireless carrier system [Column 20 ll 18-65 call routed to an agent and if agent is busy, route to an agent that is not currently busy i.e. is available]; 
preventing connecting to one or more of the N number of lines of the wireless number that are busy with the wireless carrier system [Column 20 ll 18-65 lines i.e. agents on calls not given new call as determined unavailable]; 
and connecting to one of the N number of lines of the wireless number that is not busy with the wireless carrier system by connecting the incoming call to the wireless number through a wireless network to the one of the plurality of wireless devices associated with the one of the N number of lines of the wireless number that is not busy utilizing at least one data transmission protocol comprising at least a protocol  [Column 20 ll 18-65 lines that are available to an agent is used for taking the call, the call routed e.g. through wireless network see Figure 1 caller on mobile phone via wireless network 112 wherein call routed via wireless network see also Figure 2A column 6 ll 54-67 call routed over wireless network to merchant , column 8 ll 63-67, column 8 ll 63-67, wireless network conforming to a protocol]; and
wherein the incoming call connects to the one of the plurality of wireless devices associated with the one of the N number of lines of the wireless number that is not busy in response to the mobile telephone switching office routing the incoming call to the one of the N number of lines of the wireless [Figure 1 caller on mobile phone via wireless network 112 wherein call routed via wireless network see also Figure 2A column 6 ll 54-67 call routed over wireless network to merchant , column 8 ll 63-67 indicates wireless network routing the call to merchant i.e. agents considered the MSC anchoring incoming call to the wireless number of enterprise i.e. merchant, and Column 20 ll 18-65 call routed to an agent and if agent is busy, route to an agent that is not currently busy i.e. is available] 
and wherein at least one of the plurality wireless devices comprises a station with an audio input/output device further configured with a transceiver configured to connect to the mobile telephone switching office[Column 20 ll 1-28 agent may have a mobile device known to comprise audio input/output and transceiver, col. 9 ll 1-26 destination of calls going to mobile phone]; and
wherein the transceiver is configured to transmit and receive data using the at least one data transmission protocol in order to receive the incoming call [Column 20 ll 1-28 agent may have a mobile device known to comprise audio input/output and transceiver, col. 9 ll 1-26 destination of calls going to mobile phone from wireless network col 6 ll 54-67 and col 8 ll 65-67],
wherein the incoming call originates from one of the following: a call placed on a public switch telephone network, a call placed over a wireless network, and a call placed over a Voice over Internet Protocol network [Figure 1 shows customer includes mobile phone column 4 ll 34-49 Figure 2A shows over a wireless network]; and wherein the wireless carrier system is configured to randomly distribute incoming calls to the wireless number to each of the N number of lines of the wireless number associated with one of a plurality wireless devices [Column 20 ll 1-28 calls distributed to agents using call hunting procedures, column 17 ll 55 – col 18 ll 5, call hunt may randomly route calls to available agents i.e. available lines].
Kirchhoff teaches a wireless terminal but does not teach it is a base station.
Hamilton teaches wherein at least one of the plurality wireless devices comprises a wireless base station configured with an audio input/output device having a wired connection to a telephone and the wireless base station further configured with a transceiver configured to connect to the mobile network to receive the incoming call and pass the incoming call from the wireless base station to the telephone [Figure 1-2, ¶0010-25, device 102 coupled with device 104 creates the base station as claimed, wherein 104 comprises audio input/output, and also component 102 comprises port 128 in Figure 2 which can process and communicate voice information considered audio input/output to a landline connected via wire ¶0028-30, wherein attached device 104 connects via GSM transceiver ¶0012-13, ¶0030 signals received from network at 104/102 passed via landline cord to the telephone], wherein the audio input/output device of the wireless base station is further configured to generate audio for the incoming call received by the wireless base station for the telephone [Hamilton Figure 1-2, ¶0010-25, device 102 coupled with device 104 creates the base station as claimed, wherein 104 comprises audio input/output, and also component 102 comprises port 128 in Figure 2 which can process and communicate voice information considered audio input/output to a landline connected via wire ¶0028-30]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the devices in Kirchhoff to be a base station integrated with a telephone as in Hamilton. Kirchhoff teaches wireless devices but does not expressly teach a base station integrated with a telephone via landline. Hamilton teaches having the coupled arrangement as in Figure 1 addresses the need for improving wireless voice and data communications ¶0003 and thus would have been a simple substitution of parts to replace any of the wireless devices in Kirchhoff with that of Hamilton without altering the intended outcome of the invention as Kirchhoff already teaches device interacting with wireless devices via MSCs as in Figure 1 using call hunting via a pilot number, and such a modification to the wireless devices of Kirchhoff such as the base station of Hamilton would not have destroyed the system of Kirchhoff.
Kirchhoff teaches wireless networks with a plurality of lines but does not expressly teach transceivers operating with GSM.
Hamilton teaches a wireless network utilizing at least one data transmission protocol comprising at least one of the following: 3G, 4G, 5G, Long Term Evolution (LTE), and Global System for Mobile Communications (GSM), thus meaning the wireless network comprising mobile telephone switching office   utilizing at least one data transmission protocol comprising at least one of the following: 3G, 4G, 5G, Long Term Evolution (LTE), and Global System for Mobile Communications (GSM) and wherein the transceiver of the wireless base station includes a wireless antenna and the transceiver connects to the mobile [Hamilton ¶0010-13 wherein transceiver uses 3G GSM to connect to network via antenna, thus the wireless network conforms to GSM or 3G, this reference teaching that cellular networks may conform to 3G, GSM],
and the transceiver is configured to transmit and receive data using the at least one data transmission protocol in order to receive the incoming call and pass the incoming call from the wireless base station to the telephone [Hamilton wherein attached device 104 connects via GSM transceiver ¶0010-13, ¶0030 signals received from network at 104/102 passed via landline cord to the telephone].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the devices in Kirchhoff to be a base station integrated with a telephone as in Hamilton. Kirchhoff teaches Figure 1wireless networks MSC devices for routing calls from landlines to wireless devices but does not specify the protocol. It would have been obvious to specify that the transceiver in a wireless network of Kirchhoff is 3G or GSM operable with a GSM network as in Hamilton as it would have been a simple substitution of parts to replace the unspecified wireless network of Kirchhoff with a GSM network as Hamilton indicates the devices may work with any wireless network ¶0012 and is in accordance with the goal of improving wireless voice and data communications ¶0003.
Kirchhoff-Hamilton teaches processing audio data but does not expressly teach a dial tone for the landline.
Paine teaches configured to generate a dial tone for the telephone [¶0014-17, a dial tone generated for base unit 14, considered generated for telephone 12 as it is sent to remote device 22 for initiating a call for the line 12 to line 24].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the capability of a dial tone generation. Kirchhoff -Hamilton teaches a base station but does not teach a dial tone. It would be obvious to modify the base station of Hamilton by including a dial tone generation step in order to indicate a call may be placed and provide a remote and mobile source of " dial tone" ¶0006, ¶0014-17.

Regarding claim 26, Kirchhoff-Hamilton-Paine teaches:
The wireless call hunting system according to claim 1 wherein the wireless carrier system is configured to implement a "round-robin" distribution of incoming calls to each of the plurality of lines that are associated with the number [Kirchhoff Column 20 ll 18-65 round robin hunting for calls].

Regarding claim 28, Kirchhoff-Hamilton-Paine teaches:
The wireless call hunting method according to claim 11 wherein the wireless carrier system is configured to implement a "round-robin" distribution of incoming calls to each of the plurality of lines that are associated with the number [Kirchhoff Column 20 ll 18-65 round robin hunting for calls].

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (“Kirchhoff”) (US 8401163 B1) in view of Hamilton (US 20090059836 A1) and Paine et al. (“Paine”) (US 20040198236 A1) and Chen (US 20040180654 A1) and Charugundla (US 20140314220 A1) and Zhang et al. (“Zhang”) (US 20120282900 A1).

Regarding claim 3, Kirchhoff –Hamilton-Paine teaches:
The configuration according to claim 1.
Kirchhoff teaches routing the call to a subsequent connection but does not teach first placing the call into a queue.
Chen teaches and wherein the wireless carrier system is further configured, if all of the N number of lines of the wireless number are busy, to thereafter connect the incoming call to a queue for subsequent connection a voicemail system [¶0075, ¶0098-99 triggers initiation of routing to voice mail system when no wireless device line is available i.e. all are busy, wherein routing to voice mail box MSC obtains voice mail box information and sets up a call to the voice mail box considered see ¶0124-126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of Kirchhoff by placing the call into a queue for a voicemail 
Kirchhoff-Hamilton teaches a wireless base station to a landline but does not teach the components of the landline telephone.
Charugundla teaches wherein the telephone comprises a speaker, a microphone, a hook switch, a touchtone keypad and frequency generator, a duplex coil, and a ringer speaker all connected by a common wire pair [¶0021-22, telephone with ringer, hook, transmit frequencies used by ring indicator, dialer 112 and coil 106, mic 104, ¶0028 wherein coil operates as in ¶0010 of Figure 1 for embodiment of Figure 2 including duplex functionality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the landline of Kirchhoff-Hamilton. Hamilton teaches a landline telephone connected to the base station as cited above which is a conventional structure in the art. It would have been obvious to specify in Kirchhoff-Hamilton that the landline comprises the claimed components as these are conventional for a landline telephone and Charugundla teaches as in Figure 1 ¶0010 which has many of the same components and any further components recited in ¶0021 are for operating over IP networks ¶0011-15. 
Kirchhoff-Hamilton teaches a base station connected to a telephone where the base station includes a device coupled to a base but does not expressly teach a SIM card however Zhang teaches wherein the wireless base station further comprises a SIM card [¶007-8, SIM card installed on any home base station device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Kirchhoff-Hamilton to use a SIM card. Hamilton teaches a landline telephone connected to the base station that can connect to a wireless 3G network. It would have been obvious to specify in Kirchhoff-Hamilton that the base station uses a SIM card as in Zhang to authenticate and secure a connection ¶0007 to the internet. 

13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (“Kirchhoff”) (US 8401163 B1) in view of Hamilton (US 20090059836 A1) and Paine et al. (“Paine”) (US 20040198236 A1) and Chen (US 20040180654 A1) and Charugundla (US 20140314220 A1).


Regarding claim 13, Kirchhoff-Hamilton- Paine teaches:
The process according to claim 11 
wherein the incoming call originates from one of the following: a call placed on a public switch telephone network, a call placed over a wireless network, and a call placed over a Voice over Internet Protocol network; [Kirchhoff Figure 1 shows customer includes mobile phone column 4 ll 34-49].
Kirchhoff teaches routing the call to a subsequent connection but does not teach first placing the call into a queue.
Chen teaches and wherein the wireless carrier system is further configured, if all of the N number of lines of the wireless number are busy, to thereafter connect the incoming call to a queue for subsequent connection a voicemail system [¶0075, ¶0098-99 triggers initiation of routing to voice mail system when no wireless device line is available i.e. all are busy, wherein routing to voice mail box MSC obtains voice mail box information and sets up a call to the voice mail box considered see ¶0124-126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of Kirchhoff by placing the call into a queue for a voicemail as in Chen. Kirchhoff teaches round-robin call hunting but does not teach if all the lines are busy to connect to voicemail. It would have been obvious to modify Kirchhoff by having a queue for connection to voicemail as in Chen for storing and retrieving messages when no line is available ¶0120-121 for addressing need of providing alerts when calls are unsuccessful ¶0017. 
Kirchhoff-Hamilton teaches a wireless base station to a landline but does not teach the components of the landline telephone.
Charugundla teaches wherein the telephone comprises a speaker, a microphone, a hook switch, a touchtone keypad and frequency generator, a duplex coil, and a ringer speaker all connected by a [¶0021-22, telephone with ringer, hook, transmit frequencies used by ring indicator, dialer 112 and coil 106, mic 104, ¶0028 wherein coil operates as in ¶0010 of Figure 1 for embodiment of Figure 2 including duplex functionality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the landline of Kirchhoff-Hamilton. Hamilton teaches a landline telephone connected to the base station as cited above which is a conventional structure in the art. It would have been obvious to specify in Kirchhoff-Hamilton that the landline comprises the claimed components as these are conventional for a landline telephone and Charugundla teaches as in Figure 1 ¶0010 which has many of the same components and any further components recited in ¶0021 are for operating over IP networks ¶0011-15. 

Claim 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (“Kirchhoff”) (US 8401163 B1) in view of Hamilton (US 20090059836 A1) and Chen (US 20040180654 A1) and Paine et al. (“Paine”) (US 20040198236 A1).

Regarding claim 30, Kirchhoff teaches:
A wireless call hunting system, the wireless call hunting system comprising: a plurality of wireless devices each utilizing at least one data transmission protocol [wireless lines see column 20 ll 18-65 mobile devices considered wireless lines, Figure 1 wireless network 112 thus considered according to a protocol];
a wireless carrier system implemented by a wireless carrier configured to receive an incoming call to a wireless number [Figure 1 shows a system implementing a wireless carrier see wireless network, and column 6 ll 54-60, column 8 ll 63-col 9 ll 1-26 system to implement routing a call to a merchant]; 
the wireless carrier system further configured to implement an N number of lines that are associated with the wireless number [Column 20 ll 18-65, a plurality of agents corresponding to a plurality of lines, wherein the lines may be wireless lines see column 20 ll 18-28 mobile devices considered wireless lines], each of the N number of lines being associated with one of the plurality of [Column 20 ll 18-65 teaches multiple agents each agent comprising a mobile device that can be reached when calling the merchant number considered N wireless lines and wireless devices]; 
the wireless carrier system further configured to receive an incoming call to the wireless number through a mobile telephone switching office that is configured to anchor and route the incoming call to the wireless number that includes the N number of lines [Column 20 ll 1-65 call routing performed in which incoming call is received at merchant number, and see Figure 1 caller on mobile phone via wireless network 112 wherein call routed via wireless network see also Figure 2A column 6 ll 54-67 call routed over wireless network to merchant , column 8 ll 63-67 indicates wireless network routing the call to merchant i.e. agents considered the MSC anchoring incoming call to the wireless number of enterprise i.e. merchant, and Column 20 ll 18-65 call routed to an agent and if agent is busy, route to an agent that is not currently busy i.e. is available]]; 
the wireless carrier system further configured to determine if one or more of the N number of lines of the wireless number are busy [Column 20 ll 18-65 call routing performed, call hunting process in which calls routed to agent, an unavailable agents are skipped thus line determined busy]; 
the wireless carrier system further configured to determine if one or more of the N number of lines of the wireless number are available [Column 20 ll 18-65 call routed to an agent and if agent is busy, route to an agent that is not currently busy i.e. is available]; 
the wireless carrier system further configured to prevent connecting to one or more of the N number of lines of the wireless number that are busy [Column 20 ll 18-65 lines i.e. agents on calls not given new call as determined unavailable]; 
and the wireless carrier system further configured to connect to one of the N number of lines of the wireless number that is not busy by connecting the incoming call to the wireless number through a wireless network to the one of the plurality of wireless devices associated with the one of the N number of lines of the wireless number that is not busy utilizing at least one data transmission protocol  [Column 20 ll 18-65 lines that are available to an agent is used for taking the call, the call routed e.g. through wireless network see Figure 1 caller on mobile phone via wireless network 112 wherein call routed via wireless network see also Figure 2A column 6 ll 54-67 call routed over wireless network to merchant , column 8 ll 63-67, see Figure 1 MSC in wireless network thus according to a protocol]; 
wherein the incoming call connects to the one of the plurality of wireless devices associated with the one of the N number of lines of the wireless number that is not busy in response to the mobile telephone switching office routing the incoming call to the one of the N number of lines of the wireless number that is not busy [Figure 1 caller on mobile phone via wireless network 112 wherein call routed via wireless network see also Figure 2A column 6 ll 54-67 call routed over wireless network to merchant , column 8 ll 63-67 indicates wireless network routing the call to merchant i.e. agents considered the MSC anchoring incoming call to the wireless number of enterprise i.e. merchant, and Column 20 ll 18-65 call routed to an agent and if agent is busy, route to an agent that is not currently busy i.e. is available]; 
wherein at least one of the plurality of wireless devices comprises a device configured with an audio input/output device further configured with a transceiver configured to connect to the mobile telephone switching office to receive the incoming call [Column 20 ll 1-28 agent may have a mobile device known to comprise audio input/output and transceiver, col. 9 ll 1-26 destination of calls going to mobile phone]; 
wherein the transceiver is configured to transmit and receive data using the at least one data transmission protocol in order to receive the incoming call [Column 20 ll 1-28 agent may have a mobile device known to comprise audio input/output and transceiver, col. 9 ll 1-26 destination of calls going to mobile phone from wireless network col 6 ll 54-67 and col 8 ll 65-67], wherein the incoming call originates from one of the following: a call placed on a public switch telephone network, a call placed over a wireless network, and a call placed over a Voice over Internet Protocol network [Figure 1 shows customer includes mobile phone column 4 ll 34-49]; 
and wherein the wireless carrier system is configured to randomly distribute incoming calls to the wireless number to each of the N number of lines of the wireless number associated with one of a plurality wireless devices [Column 20 ll 1-28 calls distributed to agents using call hunting procedures, column 17 ll 55 – col 18 ll 5, call hunt may randomly route calls to available agents i.e. available lines].

Hamilton teaches wherein at least one of the plurality wireless devices comprises a wireless base station configured with an audio input/output device having a wired connection to a telephone and the wireless base station further configured with a transceiver configured to connect to the mobile network to receive the incoming call and pass the incoming call from the wireless base station to the telephone [Figure 1-2, ¶0010-25, device 102 coupled with device 104 creates the base station as claimed, wherein 104 comprises audio input/output, and also component 102 comprises port 128 in Figure 2 which can process and communicate voice information considered audio input/output to a landline connected via wire ¶0028-30, wherein attached device 104 connects via GSM transceiver ¶0012-13, ¶0030 signals received from network at 104/102 passed via landline cord to the telephone], wherein the audio input/output device of the wireless base station is further configured to generate audio for the incoming call received by the wireless base station for the telephone [Hamilton Figure 1-2, ¶0010-25, device 102 coupled with device 104 creates the base station as claimed, wherein 104 comprises audio input/output, and also component 102 comprises port 128 in Figure 2 which can process and communicate voice information considered audio input/output to a landline connected via wire ¶0028-30].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the devices in Kirchhoff to be a base station integrated with a telephone as in Hamilton. Kirchhoff teaches wireless devices but does not expressly teach a base station integrated with a telephone via landline. Hamilton teaches having the coupled arrangement as in Figure 1 addresses the need for improving wireless voice and data communications ¶0003 and thus would have been a simple substitution of parts to replace any of the wireless devices in Kirchhoff with that of Hamilton without altering the intended outcome of the invention as Kirchhoff already teaches device interacting with wireless devices via MSCs as in Figure 1 using call hunting via a pilot number, and such a modification to the wireless devices of Kirchhoff such as the base station of Hamilton would not have destroyed the system of Kirchhoff.
Kirchhoff teaches wireless networks with a plurality of lines but does not expressly teach transceivers operating with GSM.
[Hamilton ¶0010-13 wherein transceiver uses 3G GSM to connect to network via antenna, thus the wireless network conforms to GSM or 3G, this reference teaching that cellular networks may conform to 3G, GSM],
and the transceiver is configured to transmit and receive data using the at least one data transmission protocol in order to receive the incoming call and pass the incoming call from the wireless base station to the telephone [Hamilton wherein attached device 104 connects via GSM transceiver ¶0010-13, ¶0030 signals received from network at 104/102 passed via landline cord to the telephone].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the devices in Kirchhoff to be a base station integrated with a telephone as in Hamilton. Kirchhoff teaches Figure 1wireless networks MSC devices for routing calls from landlines to wireless devices but does not specify the protocol. It would have been obvious to specify that the transceiver in a wireless network of Kirchhoff is 3G or GSM operable with a GSM network as in Hamilton as it would have been a simple substitution of parts to replace the unspecified wireless network of Kirchhoff with a GSM network as Hamilton indicates the devices may work with any wireless network ¶0012 and is in accordance with the goal of improving wireless voice and data communications ¶0003.
Kirchhoff teaches routing the call to a subsequent connection but does not teach first placing the call into a queue.
Chen teaches and wherein the wireless carrier system is further configured, if all of the N number of lines of the wireless number are busy, to thereafter connect the incoming call to a queue for [¶0075, ¶0098-99 triggers initiation of routing to voice mail system when no wireless device line is available i.e. all are busy, wherein routing to voice mail box MSC obtains voice mail box information and sets up a call to the voice mail box considered see ¶0124-126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of Kirchhoff by placing the call into a queue for a voicemail as in Chen. Kirchhoff teaches round-robin call hunting but does not teach if all the lines are busy to connect to voicemail. It would have been obvious to modify Kirchhoff by having a queue for connection to voicemail as in Chen for storing and retrieving messages when no line is available ¶0120-121 for addressing need of providing alerts when calls are unsuccessful ¶0017. 
Kirchhoff-Hamilton teaches processing audio data but does not expressly teach a dial tone for the landline.
Paine teaches configured to generate a dial tone for the telephone [¶0014-17, a dial tone generated for base unit 14, considered generated for telephone 12 as it is sent to remote device 22 for initiating a call for the line 12 to line 24].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the capability of a dial tone generation. Kirchhoff -Hamilton teaches a base station but does not teach a dial tone. It would be obvious to modify the base station of Hamilton by including a dial tone generation step in order to indicate a call may be placed and provide a remote and mobile source of " dial tone" ¶0006, ¶0014-17.

Claim 32, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (“Kirchhoff”) (US 8401163 B1) in view of Hamilton (US 20090059836 A1) and Paine et al. (“Paine”) (US 20040198236 A1) and Chen (US 20040180654 A1).

Regarding claim 32, Kirchhoff –Hamilton-Paine teaches:
The wireless call hunting system according to claim 1.

Chen teaches and wherein the wireless carrier system is further configured, if all of the N number of lines of the wireless number are busy, to thereafter connect the incoming call to a queue for subsequent connection a voicemail system [¶0075, ¶0098-99 triggers initiation of routing to voice mail system when no wireless device line is available i.e. all are busy, wherein routing to voice mail box MSC obtains voice mail box information and sets up a call to the voice mail box considered see ¶0124-126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of Kirchhoff by placing the call into a queue for a voicemail as in Chen. Kirchhoff teaches round-robin call hunting but does not teach if all the lines are busy to connect to voicemail. It would have been obvious to modify Kirchhoff by having a queue for connection to voicemail as in Chen for storing and retrieving messages when no line is available ¶0120-121 for addressing need of providing alerts when calls are unsuccessful ¶0017. 

Regarding claim 35, Kirchhoff –Hamilton-Paine teaches:
The wireless call hunting method according to claim 11.
Kirchhoff teaches routing the call to a subsequent connection but does not teach first placing the call into a queue.
Chen teaches and wherein the wireless carrier system is further configured, if all of the N number of lines of the wireless number are busy, to thereafter connect the incoming call to a queue for subsequent connection a voicemail system [¶0075, ¶0098-99 triggers initiation of routing to voice mail system when no wireless device line is available i.e. all are busy, wherein routing to voice mail box MSC obtains voice mail box information and sets up a call to the voice mail box considered see ¶0124-126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of Kirchhoff by placing the call into a queue for a voicemail as in Chen. Kirchhoff teaches round-robin call hunting but does not teach if all the lines are busy to . 

Claim 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (“Kirchhoff”) (US 8401163 B1) in view of Hamilton (US 20090059836 A1) and Paine et al. (“Paine”) (US 20040198236 A1) and Baumert et al. (“Baumert”) (US 7127052 B1) and Ghinamo (US 20110244891 A1).

Regarding claim 5, Kirchhoff-Hamilton-Paine teaches:
The wireless call hunting system according to claim 1, wherein the wireless base station further comprises a user interface [Hamilton Figure 1 combination of 102 and 104 is the base station and104 has a user interface ¶011 see rationale for combination as in claim 1 and Examiner notes the combination of 102 and 104 form the claimed base station thus the components of 104 when coupled to 102 comprise components of the wireless base station]
Kirchhoff-Hamilton teaches searching for a non-busy line but does not teach repeating the process when all the lines are busy.
Baumert teaches wherein the wireless carrier system is further configured, if all of the plurality of lines of the wireless number are busy, to thereafter again determine if one or more of the plurality of lines of the wireless number are busy, prevent connecting to one or more of the plurality of lines of the wireless number that are busy, and connect to one of the plurality of lines of the wireless number that is not busy [Column 16 II 21-55 wherein a call, or relationship, is received, the lines are all busy, and the call waits in a queue, then thereafter a line is determined free and the call is placed on this line].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the steps of Baumert for determining a non-busy line after all the lines are found to be busy as this prevents customers from being turned away in the event of busy lines and minimizes risk of losing customers as in column 17 II 4-11 of Baumert.

Ghinamo teaches wherein at least one of the plurality of wireless devices comprises a wireless mobile smartphone [¶0063 wherein mobile station may be a smartphone for GSM].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless mobile telephones of Kirchhoff to be smartphones as in Ghinamo as it would have been a simple substitution of parts to replace the unspecified mobile device of Kirchhoff with a smartphone as both are capable of connecting to cellular networks and the substitution would not alter the intended outcome of the invention.

Regarding claim 6, Kirchhoff-Hamilton-Paine teaches:
The wireless call hunting system according to claim 1.
Kirchhoff teaches detecting busy lines but not an action if all lines are busy.
Baumert teaches if all of the N number of lines of the wireless number are busy, to thereafter place the incoming call into a queue for subsequent connection [Column 16 ll 21-55 call is received, lines are busy, and the call is placed into a waiting queue before being rerouted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of Kirchhoff by placing the call into a queue. Kirchhoff teaches round-robin call hunting but does not teach a queue. It would have been obvious to modify Kirchhoff by having a waiting queue before the subsequent connection as in Baumert as this minimizes the risk of losing calling customers column 17 ll 4-11 of Baumert. 
Kirchhoff teaches wireless devices Figure 1 but does not expressly teach smartphones.
Ghinamo teaches wherein at least one of the plurality of wireless devices comprises a wireless mobile smartphone [¶0063 wherein mobile station may be a smartphone for GSM].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless mobile telephones of Kirchhoff to be smartphones as in Ghinamo as it would have been a simple substitution of parts to replace the unspecified mobile device of Kirchhoff .

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (“Kirchhoff”) (US 8401163 B1) in view of Hamilton (US 20090059836 A1) and Paine et al. (“Paine”) (US 20040198236 A1) and Baumert et al. (“Baumert”) (US 7127052 B1) and Ghinamo (US 20110244891 A1) and Zhang et al. (“Zhang”) (US 20120282900 A1).

Regarding claim 15, Kirchhoff-Hamilton-Paine teaches:
The wireless call hunting method according to claim 11.
Kirchhoff-Hamilton teaches searching for a non-busy line but does not teach repeating the process when all the lines are busy.
Baumert teaches wherein the system is further configured, if all of the N number of lines of the wireless number are busy, to thereafter again determine if one or more of the N number of lines of the wireless number are busy, prevent connecting to one or more of the N number of lines of the wireless number that are busy, and connect to one of the N number of lines of the wireless number that is not busy [Column 16 II 21-55 wherein a call, or relationship, is received, the lines are all busy, and the call waits in a queue, then thereafter a line is determined free and the call is placed on this line].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirchhoff with the steps of Baumert for determining a non-busy line after all the lines are found to be busy as this prevents customers from being turned away in the event of busy lines and minimizes risk of losing customers as in column 17 II 4-11 of Baumert.
Kirchhoff teaches wireless devices in Column 10 as the telephones in the embodiment in Column 60 but does not expressly teach smartphones.
Ghinamo teaches wherein at least one of the plurality of wireless devices comprises a wireless mobile smartphone [¶0063 wherein mobile station may be a smartphone for GSM].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless mobile telephones of Kirchhoff to be smartphones as in Ghinamo 
Kirchhoff-Hamilton teaches a base station connected to a telephone where the base station includes a device coupled to a base but does not expressly teach a SIM card however Zhang teaches wherein the wireless base station further comprises a SIM card [¶007-8, SIM card installed on any home base station device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Kirchhoff-Hamilton to use a SIM card. Hamilton teaches a landline telephone connected to the base station that can connect to a wireless 3G network. It would have been obvious to specify in Kirchhoff-Hamilton that the base station uses a SIM card as in Zhang to authenticate and secure a connection ¶0007 to the internet. 

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (“Kirchhoff”) (US 8401163 B1) in view of Hamilton (US 20090059836 A1) and Paine et al. (“Paine”) (US 20040198236 A1) and Baumert et al. (“Baumert”) (US 7127052 B1) and Ghinamo (US 20110244891 A1).

Regarding claim 16, Kirchhoff –Hamilton-Paine teaches:
The wireless call hunting method according to claim 11.
Kirchhoff teaches detecting busy lines but not an action if all lines are busy.
Baumert teaches if all of the N number of lines of the wireless number are busy, to thereafter place the incoming call into a queue for subsequent connection [Column 16 ll 21-55 call is received, lines are busy, and the call is placed into a waiting queue before being rerouted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of Kirchhoff by placing the call into a queue. Kirchhoff teaches round-robin call hunting but does not teach a queue. It would have been obvious to modify 
Kirchhoff teaches wireless devices Figure 1 but does not expressly teach smartphones.
Ghinamo teaches wherein at least one of the plurality of wireless devices comprises a wireless mobile smartphone [¶0063 wherein mobile station may be a smartphone for GSM].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless mobile telephones of Kirchhoff to be smartphones as in Ghinamo as it would have been a simple substitution of parts to replace the unspecified mobile device of Kirchhoff with a smartphone as both are capable of connecting to cellular networks and the substitution would not alter the intended outcome of the invention.

Claim 33-34, 36-37 rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (“Kirchhoff”) (US 8401163 B1) in view of Hamilton (US 20090059836 A1) and Paine et al. (“Paine”) (US 20040198236 A1) and Baumert et al. (“Baumert”) (US 7127052 B1).

Regarding claim 33, Kirchhoff-Hamilton-Paine teaches:
the wireless call hunting system according to claim 1.
Kirchhoff-Hamilton teaches searching for a non-busy line but does not teach repeating the process when all the lines are busy.
Baumert teaches wherein the wireless carrier system is further configured, if all of the plurality of lines of the wireless number are busy, to thereafter again determine if one or more of the plurality of lines of the wireless number are busy, prevent connecting to one or more of the plurality of lines of the wireless number that are busy, and connect to one of the plurality of lines of the wireless number that is not busy [Column 16 II 21-55 wherein a call, or relationship, is received, the lines are all busy, and the call waits in a queue, then thereafter a line is determined free and the call is placed on this line].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the steps of Baumert for determining a non-busy line after all the 

Regarding claim 34, Kirchhoff-Hamilton-Paine teaches:
The wireless call hunting system according to claim 1.
Kirchhoff teaches detecting busy lines but not an action if all lines are busy.
Baumert teaches wherein the wireless carrier system is further configured, if all of the N number of lines of the wireless number are busy, to thereafter place the incoming call into a queue for subsequent connection [Column 16 ll 21-55 call is received, lines are busy, and the call is placed into a waiting queue before being rerouted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of Kirchhoff by placing the call into a queue. Kirchhoff teaches round-robin call hunting but does not teach a queue. It would have been obvious to modify Kirchhoff by having a waiting queue before the subsequent connection as in Baumert as this minimizes the risk of losing calling customers column 17 ll 4-11 of Baumert. 

Regarding claim 36, Kirchhoff-Hamilton-Paine teaches:
The wireless call hunting method according to claim 11.
Kirchhoff-Hamilton teaches searching for a non-busy line but does not teach repeating the process when all the lines are busy.
Baumert teaches wherein the system is further configured, if all of the plurality of lines of the wireless number are busy, to thereafter again determine if one or more of the plurality of lines of the wireless number are busy, prevent connecting to one or more of the plurality of lines of the wireless number that are busy, and connect to one of the plurality of lines of the wireless number that is not busy [Column 16 II 21-55 wherein a call, or relationship, is received, the lines are all busy, and the call waits in a queue, then thereafter a line is determined free and the call is placed on this line].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the steps of Baumert for determining a non-busy line after all the 

Regarding claim 37, Kirchhoff-Hamilton-Paine teaches:
The wireless call hunting method according to claim 11.
Kirchhoff teaches detecting busy lines but not an action if all lines are busy.
Baumert teaches placing, if all of the N number of lines of the wireless number are busy, the incoming call into a queue for subsequent connection [Column 16 ll 21-55 call is received, lines are busy, and the call is placed into a waiting queue before being rerouted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of Kirchhoff by placing the call into a queue. Kirchhoff teaches round-robin call hunting but does not teach a queue. It would have been obvious to modify Kirchhoff by having a waiting queue before the subsequent connection as in Baumert as this minimizes the risk of losing calling customers column 17 ll 4-11 of Baumert. 

Claim 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (“Kirchhoff”) (US 8401163 B1) in view of Hamilton (US 20090059836 A1) and Paine et al. (“Paine”) (US 20040198236 A1) and Charugundla (US 20140314220 A1) and Zhang et al. (“Zhang”) (US 20120282900 A1).

Regarding claim 39, Kirchhoff –Hamilton-Paine teaches:
The wireless call hunting system according to claim 1, wherein the wireless base station further comprises a user interface [Hamilton Figure 1 combination of 102 and 104 is the base station and104 has a user interface ¶011 see rationale for combination as in claim 1 and Examiner notes the combination of 102 and 104 form the claimed base station thus the components of 104 when coupled to 102 comprise components of the wireless base station]
Kirchhoff-Hamilton teaches a wireless base station to a landline but does not teach the components of the landline telephone.
[¶0021-22, telephone with ringer, hook, transmit frequencies used by ring indicator, dialer 112 and coil 106, mic 104, ¶0028 wherein coil operates as in ¶0010 of Figure 1 for embodiment of Figure 2 including duplex functionality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the landline of Kirchhoff-Hamilton. Hamilton teaches a landline telephone connected to the base station as cited above which is a conventional structure in the art. It would have been obvious to specify in Kirchhoff-Hamilton that the landline comprises the claimed components as these are conventional for a landline telephone and Charugundla teaches as in Figure 1 ¶0010 which has many of the same components and any further components recited in ¶0021 are for operating over IP networks ¶0011-15. 
Kirchhoff-Hamilton teaches a base station connected to a telephone where the base station includes a device coupled to a base but does not expressly teach a SIM card however Zhang teaches wherein the wireless base station further comprises a SIM card [¶007-8, SIM card installed on any home base station device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Kirchhoff-Hamilton to use a SIM card. Hamilton teaches a landline telephone connected to the base station that can connect to a wireless 3G network. It would have been obvious to specify in Kirchhoff-Hamilton that the base station uses a SIM card as in Zhang to authenticate and secure a connection ¶0007 to the internet. 

Regarding claim 40, Kirchhoff –Hamilton-Paine teaches:
The wireless call hunting method according to claim 11, wherein the wireless base station further comprises a user interface [Hamilton Figure 1 combination of 102 and 104 is the base station and104 has a user interface ¶011 see rationale for combination as in claim 1 and Examiner notes the combination of 102 and 104 form the claimed base station thus the components of 104 when coupled to 102 comprise components of the wireless base station]

Charugundla teaches wherein the telephone comprises a speaker, a microphone, a hook switch, a touchtone keypad and frequency generator, a duplex coil, and a ringer speaker all connected by a common wire pair [¶0021-22, telephone with ringer, hook, transmit frequencies used by ring indicator, dialer 112 and coil 106, mic 104, ¶0028 wherein coil operates as in ¶0010 of Figure 1 for embodiment of Figure 2 including duplex functionality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the landline of Kirchhoff-Hamilton. Hamilton teaches a landline telephone connected to the base station as cited above which is a conventional structure in the art. It would have been obvious to specify in Kirchhoff-Hamilton that the landline comprises the claimed components as these are conventional for a landline telephone and Charugundla teaches as in Figure 1 ¶0010 which has many of the same components and any further components recited in ¶0021 are for operating over IP networks ¶0011-15. 
Kirchhoff-Hamilton teaches a base station connected to a telephone where the base station includes a device coupled to a base but does not expressly teach a SIM card however Zhang teaches wherein the wireless base station further comprises a SIM card [¶007-8, SIM card installed on any home base station device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Kirchhoff-Hamilton to use a SIM card. Hamilton teaches a landline telephone connected to the base station that can connect to a wireless 3G network. It would have been obvious to specify in Kirchhoff-Hamilton that the base station uses a SIM card as in Zhang to authenticate and secure a connection ¶0007 to the internet. 

Claim 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoff et al. (“Kirchhoff”) (US 8401163 B1) in view of Hamilton (US 20090059836 A1) and Chen (US 20040180654 A1) and Paine et al. (“Paine”) (US 20040198236 A1) and Charugundla (US 20140314220 A1) and Zhang et al. (“Zhang”) (US 20120282900 A1).

Regarding claim 41, Kirchhoff –Hamilton-Chen-Paine teaches:
The wireless call hunting system according to claim 30, wherein the wireless base station further comprises a user interface [Hamilton Figure 1 combination of 102 and 104 is the base station and104 has a user interface ¶011 see rationale for combination as in claim 1 and Examiner notes the combination of 102 and 104 form the claimed base station thus the components of 104 when coupled to 102 comprise components of the wireless base station]
Kirchhoff-Hamilton teaches a wireless base station to a landline but does not teach the components of the landline telephone.
Charugundla teaches wherein the telephone comprises a speaker, a microphone, a hook switch, a touchtone keypad and frequency generator, a duplex coil, and a ringer speaker all connected by a common wire pair [¶0021-22, telephone with ringer, hook, transmit frequencies used by ring indicator, dialer 112 and coil 106, mic 104, ¶0028 wherein coil operates as in ¶0010 of Figure 1 for embodiment of Figure 2 including duplex functionality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the landline of Kirchhoff-Hamilton. Hamilton teaches a landline telephone connected to the base station as cited above which is a conventional structure in the art. It would have been obvious to specify in Kirchhoff-Hamilton that the landline comprises the claimed components as these are conventional for a landline telephone and Charugundla teaches as in Figure 1 ¶0010 which has many of the same components and any further components recited in ¶0021 are for operating over IP networks ¶0011-15. 
Kirchhoff-Hamilton teaches a base station connected to a telephone where the base station includes a device coupled to a base but does not expressly teach a SIM card however Zhang teaches wherein the wireless base station further comprises a SIM card [¶007-8, SIM card installed on any home base station device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Kirchhoff-Hamilton to use a SIM card. Hamilton teaches a landline telephone connected to the base station that can connect to a wireless 3G network. It would have 

Examiner’s Note
	Examiner reached out to Applicant in an attempt to discuss possible amendments to help move the case forward and overcome the current rejections but was unable to contact the Applicant at this time. Examiner suggests Applicant to schedule an interview to discuss the claimed invention in order to determine possible means for overcoming the current rejections and incorporate the disclosed improvements in the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478